Citation Nr: 0637108	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  05-02 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran as recognized active duty in the Philippine 
Guerilla and Combination Service from November 1942 to July 
1945, and in the Regular Philippine Army from June 1945 to 
March 1946.  He died in October 2003, and the appellant is 
his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Manila, the Republic of the Philippines (RO).


FINDINGS OF FACT

1.  The veteran died in October 2003 at the age of 76.  The 
medical certificate reported the immediate cause of death was 
cardiopulmonary arrest and severe osteoarthritis.

2.  An October 2003 private post-mortem examination 
certificate stated that the veteran's cause of death was 
cardiopulmonary arrest with underlying causes of acute renal 
failure, osteoarthritis, and peptic ulcer disease.

3.  At the time of the veteran's death, service connection 
was not in effect for any disorder.

4.  The evidence of record does not show that the veteran's 
death is related to service or to a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim for service connection 
for the cause of the veteran's death, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in February 2004 satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran's service medical records and indicated private 
medical records have been obtained.  A VA medical opinion has 
not been accorded the appellant, because there is no medical 
evidence that the veteran had chronic renal failure, 
arthritis, or peptic ulcer disease during service.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 


(West 2002); 38 C.F.R. § 3.303(a) (2006).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  For certain 
chronic disorders, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2006).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to 


the production of death.  It is not sufficient to show that 
the service-connected disorder casually shared in producing 
death, but rather it must be shown that there was a causal 
connection between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(b), (c).

The veteran died in October 2003 at the age of 76.  The death 
certificate reported the immediate causes of death as 
cardiopulmonary arrest and severe osteoarthritis.  No 
antecedent or underlying causes of death were listed.  The 
appellant claims that the veteran's arthritis caused his 
death.  She further claims that the veteran's arthritis was 
incurred in active military service.

A July 1945 physical examination did not note any 
abnormalities.  A March 1946 Affidavit for Philippine Army 
Personnel reported "none" under the section listing wounds 
and illnesses incurred during active military service.

An August 1972 private medical examination report noted that 
the veteran had a history of malaria dating from 1948.  The 
report stated that the veteran complained of, in part, 
epigastric pains since 1970.  On x-ray examination, a 
duodenal ulcer was noted in a gastrointestinal series and 
minimal osteoarthritis, hypertrophic, was noted in the knee 
joints.  The diagnosis was duodenal ulcer.  The report 
further stated that the veteran's duodenal ulcer was incurred 
in active military service.

An October 1999 letter from a private physician stated that a 
May 1997 electrocardiogram showed premature ventricular 
extrasystoles and that subsequent findings showed diabetes 
mellitus.  The letter also stated that the veteran had had an 
upper respiratory infection in June 1999 and that his 
diagnosis was controlled diabetes mellitus.

A November 2001 private medical certificate reported 
diagnoses of degenerative 


osteoarthritis of the hands and knees and type II diabetes 
mellitus with hyperuricemia.

A January 2002 statement from the veteran reported, in part, 
that his duodenal ulcer began during his active service with 
the Philippine Guerilla and Combination Service.  The veteran 
further stated that the duodenal ulcer aggravated his 
arthritis.

A May 2002 private medical examination report gave diagnoses 
of hypoglycemic encephalopathy, chololithiasis, and 
osteoarthritis.

An August 2003 private medical examination report gave a 
diagnosis of chronic renal failure secondary to uric acid 
nephropathy.

An October 2003 private post-mortem examination certificate 
stated that the veteran's cause of death was cardiopulmonary 
arrest with underlying causes of acute renal failure, 
osteoarthritis, and peptic ulcer disease.

An April 2004 letter from a private medical examiner stated 
that the veteran died at home and that the death certificate 
diagnosis, including osteoarthritis, was made based on 
information given by the appellant.  The letter stated that 
the veteran's prior diagnosis of chronic renal failure was 
left out of the final diagnosis placed on the death 
certificate because the records were incomplete at the time 
the certificate was filled out.

An April 2004 statement from the appellant reported, in part, 
that the veteran had had a duodenal ulcer, spasms, joint 
pain, and gout for the previous 50 years.

The veteran's service medical records do not show any 
evidence of arthritis, chronic renal failure, or peptic ulcer 
disease.  These disorders were not shown in service or 


within the applicable period for presumptive service 
connection, and there is no medical evidence of record that 
relates the veteran's arthritis or renal failure to his 
active military service.  While the Board notes that the 
August 1972 private medical examination report stated that 
the veteran's duodenal ulcer was incurred in active military 
service, the evidence of record shows that the veteran had 
served in the Philippine armed forces for approximately the 
previous 30 years.  Since the report stated that the 
epigastric pains began in 1970, the Board finds that the 
report related the veteran's duodenal ulcer to his service in 
the Philippine armed forces subsequent to discharge from the 
Armed Forces of the United States, and thus not to his active 
military service.  See 38 C.F.R. § 3.41.

The appellant's statements alone are not sufficient to prove 
that a disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the 
veteran's death.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As she is not a 
physician, the appellant is not competent to make a 
determination that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  At the time of the veteran's death, service 
connection was not in effect for any disorder.  In sum, there 
is no medical evidence linking the cause of the veteran's 
death to his active military service or to any service-
connected disability, and as such service connection for the 
cause of the veteran's death is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
relating the veteran's death to his active military service 
or to a service-connected disability, the preponderance of 
the evidence is against the appellant's claim, and the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


